Citation Nr: 0316476	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to June 1945.  
He died in October 1985, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


REMAND

The Board finds that additional development is necessary in 
this case.  The appellant has filed a claim of entitlement to 
DIC benefits for the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1310 (2002).  The veteran's death 
certificate showed that he died in October 1985 from acute 
myocardial infarction which was due to, or as a consequence 
of, arteriosclerotic heart disease.  During the veteran's 
lifetime, service connection had been established for 
anxiety, evaluated as 10 percent disabling.  The appellant, 
the veteran's surviving spouse, contends that the service-
connected anxiety was causally or etiologically related to, 
or played a role in producing or hastening the veteran's 
death.

The Board notes that the medical evidence associated with the 
claims folder is scant.  At her October 2001 hearing, the 
appellant reported various physicians that had treated the 
veteran since his separation from active service.  As such, 
the Board finds that other medical records may exist that may 
be relevant to the appellant's claim.  In addition, the Board 
has determined that a VA medical opinion is necessary to 
offer comment as to whether the veteran's acute myocardial 
infarction/arteriosclerotic heart disease was etiologically 
related to his service-connected anxiety  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The appellant should be contacted and 
asked to provide information about Dr. 
Rankin who treated the veteran prior to 
his death.  Ask her to provide Dr. 
Rankin's full name, last known address, 
and any other identifying information.  
Obtain any and all medical records from 
Dr. Rankin pertaining to the veteran's 
treatment from the period of June 1945 to 
the present.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The record indicates that the veteran 
received treatment for his anxiety 
disorder at the VA Medical Center in 
Dayton, Ohio soon after returning from 
service.  It is also noted that he may 
have been treated at that facility later 
in his life.  Contact the VAMC in Dayton 
and obtain all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
the veteran's treatment for the period of 
June 1945 to the present.  If no such 
records can be found, or if they have 
been destroyed, as for specific 
confirmation of that fact.  

3.  Make arrangements for the claims 
folder to be reviewed by a VA 
cardiologist who should be asked to 
respond to the following:

a.	Whether it is at least as likely as 
not that the disabilities which 
caused or contributed to the 
veteran's death were related to his 
military service, any incident 
therein, or to any service-
connected disability, including 
service-connected anxiety.  The 
physician must specifically address 
whether it is at least as likely as 
not that a direct cause-and-effect 
relationship is shown between the 
cause of the veteran's death and 
his service-connected psychiatric 
disorder, and if not, whether the 
service-connected psychiatric 
disorder contributed substantially 
or materially to cause his death.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

4.  The appellant's claim of entitlement 
to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310 (2002) 
should then be readjudicated.  If the 
determination remains adverse to the 
appellant, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons and bases for the decision.  
The appellant should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




